Hirschberg, J. (dissenting):
I dissent. The opinion of Mr. Justice Woodward clearly shows that there was a disputed question of fact. This was submitted to the jury in a charge so fair and accurate that no exception was taken, and I can see no plausible excuse for interfering with th.e result. The plaintiff was on the front platform because he was smoking, and because it was the place assigned by the defendant to smokers. The conductor testified as follows: “ It is customary to smoke on the front platforms of these cars. That is all right and recognized as a proper thing by the company.” While the plaintiff — an apparently inoffensive man sixty-five years old — was Standing on the front platform smoking, and wholly unaware of the existence of the curve he was thrown off the car by the speed with which the curve was rounded. He testified to that, and even the policeman swore that he (the plaintiff) was “ pitched out.” As against this *105evidence there is really nothing but the statement of the driver that the plaintiff “ went to make a step to get off the car, and he missed his foot and fell.” It is not surprising that a jury refused to accept this version of the occurrence. Even the conductor failed to corroborate it, and testified merely that “ as the car went around the curve at Fourteenth Street and Union Square he fell off.” Under these circumstances I am unable to concur in the legal proposition that there can be no recovery without proof of the precise number of miles per hour the car is traveling. Any speed which will necessarily endanger the life and limb of the passenger in the place where the company has stationed him should be regarded as sufficient in law to require submission to the jury" of the question of liability.
Judgment and order reversed and new trial granted, upon the payment by the defendant of the costs of the trial already had within twenty days; in default of compliance with this condition, the judgment and order is affirmed, with costs.